DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/13/2022 has been fully considered. Claims 12-13 are new, claims 1-3 are cancelled and claims 4-13 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (JP 2000-326641). The machine translation of Ono et al (JP 2000-326641) is available in the file wrapper for the present application.

Regarding claim 4, Ono discloses a thermal transfer sheet (paragraph [0001]) comprising a base film (paragraph [0008]), a heat transferable coloring material layer formed on one surface of the base film (paragraphs [0006]), a heat-resistant slippery layer formed on another surface of the base film (paragraph [0009]), wherein the heat-resistant slippery layer comprises an acrylic monomer of a silanol group-containing siloxane monomer (paragraph [0006]), wherein the silanol group-containing siloxane monomer is represented by Formula 1 where R1 is a hydrogen atom or a methyl group and R2 is a hydrogen atom or an alkyl group having 1 to 3 carbon atoms (paragraph [0006]), wherein the silanol group-containing siloxane monomer is copolymerized with another acrylic monomer to form a copolymer (paragraph [0009]) and wherein the heat-resistant slippery layer comprises a catalyst for cross-linking the copolymer (paragraph [0009]).
The base film reads on the claimed substrate. The heat-resistant slippery layer formed on another surface of the base film reads on the claimed back face layer provided on one surface of the substrate. The heat transferable coloring material layer formed on one surface of the base film reads on the claimed transfer layer provided on another surface of the substrate. The silanol group-containing siloxane monomer copolymerized with another acrylic monomer to form a copolymer and the catalyst for cross-linking the copolymer reads on the claimed reaction product of a resin having an alkoxysilyl group and a curing agent and the claimed reaction product being a siloxane crosslinked resin having a crosslinked siloxane bond structure. The R2 group of an alkyl group as seen in Formula 1 below would provide an alkoxysilyl group.


    PNG
    media_image1.png
    136
    418
    media_image1.png
    Greyscale


Regarding claim 7, Ono discloses the thermal transfer sheet comprising the heat-resistant slippery layer comprises an acrylic monomer of a silanol group-containing siloxane monomer (paragraph [0006]), wherein the silanol group-containing siloxane monomer is represented by Formula 1 where R1 is a hydrogen atom or a methyl group and R2 is a hydrogen atom or an alkyl group having 1 to 3 carbon atoms (paragraph [0006]) and wherein the silanol group-containing siloxane monomer is copolymerized with another acrylic monomer to form a copolymer (paragraph [0009]).
The silanol group-containing siloxane monomer copolymerized with another acrylic monomer to form a copolymer reads on the claimed resin having an alkoxysilyl group being an alkoxysilyl group-modified acrylic resin. The R2 group of an alkyl group as seen in Formula 1 above would provide an alkoxysilyl group.

Regarding claim 11, Ono discloses the thermal transfer sheet comprising the heat-resistant slippery layer comprising 0.9 part of silicone resin powder (paragraph [0025]).
The heat-resistant slippery layer comprising silicone resin powder reads on the claimed back face layer containing a silicone filler.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2000-326641).

Regarding claim 13, Ono discloses the thermal transfer sheet comprising the heat-resistant slippery layer comprising 0.9 part of silicone resin powder (paragraph [0025]).
The silicone resin powder reads on the claimed silicone filler. The total parts of heat-resistant slippery layer coating liquid is 100 parts. The total mass of heat-resistant slippery layer minus solvent of methyl ethyl ketone is 47.1 parts (100 total parts – 52.9 parts methyl ethyl ketone). The content of silicone resin powder based on the total mass of the heat-resistant slippery layer is 1.91% [(0.9/47.1 x 100%].
The endpoint of 1.91% for the silicone resin powder is sufficiently close to the claimed endpoint of 2% that it would still meet it.
The only deficiency of Ono is that Ono disclose the endpoint of 1.91% for the solid content of silicone resin powder, while the present claims require 2% by mass. 
It is apparent, however, that the instantly claimed amount of 2% by mass and that taught by Ono are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of silicone resin powder disclosed by Ono and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of silicone filler, it therefore would have been obvious to one of ordinary skill in the art that the amount of silicone filler disclosed in the present claims is but an obvious variant of the amounts disclosed in Ono, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2000-326641) in view of Kobayashi (US 2017/0129267). The machine translation of Ono et al (JP 2000-326641) is available in the file wrapper for the present application.

Regarding claim 5, Ono discloses the thermal transfer sheet comprising a primer layer between the base film and the heat-resistant slippery layer (paragraph [0017]) and wherein the primer layer comprises a polyester resin (paragraph [0017])

Ono does not appear to explicitly disclose the thermal transfer sheet comprising the one layer provided between the substrate and the back face layer containing a resin having an alkoxysilyl group.

However, Kobayashi discloses a thermal transfer sheet (Abstract) comprising a primer layer disposed between a substrate sheet and a heat-resistant slipping layer (Fig. 1 #3; paragraph [0029]), wherein the primer layer is formed from a cured product of a resin composition containing one or more resins selected from a urethane resin and a polyester resin and a compound having a hydrolysable silyl group (paragraph [0029]) and wherein the hydrolysable silyl group is an alkoxysilyl group (paragraph [0046])
The primer layer is formed from a cured product of a resin composition containing one or more resins selected from a urethane resin and a polyester resin and a compound having a hydrolysable silyl group and wherein the hydrolysable silyl group is an alkoxysilyl group reads on the claimed one layer provided between the substrate and the back face layer containing a resin having an alkoxysilyl group.

It would have been obvious to one of ordinary skill in the art having the teachings of Ono and Kobayashi before him or her, to modify the thermal transfer sheet of Ono to substitute the polyester resin in the primer layer of Ono for the polyester resin and a compound having a hydrolysable silyl group from the primer layer of Kobayashi because having the primer layer containing the polyester resin with the compound having a hydrolysable silyl group increases adhesion between the substrate sheet and heat resistant slipping layer, increase heat resistance and prevents wrinkles when printing (paragraph [0029] of Kobayashi).

Regarding claim 6, Ono discloses the thermal transfer sheet comprising a primer layer between the base film and the heat-resistant slippery layer (paragraph [0017]) and wherein the primer layer comprises a polyester resin (paragraph [0017])

Ono does not appear to explicitly disclose the thermal transfer sheet comprising the primer layer containing a resin having an alkoxysilyl group.

However, Kobayashi discloses a thermal transfer sheet (Abstract) comprising a primer layer disposed between a substrate sheet and a heat-resistant slipping layer (Fig. 1 #3; paragraph [0029]), wherein the primer layer is formed from a cured product of a resin composition containing one or more resins selected from a urethane resin and a polyester resin and a compound having a hydrolysable silyl group (paragraph [0029]) and wherein the hydrolysable silyl group is an alkoxysilyl group (paragraph [0046])
The primer layer containing a polyester resin and a compound having a hydrolysable silyl group (wherein the hydrolysable silyl group is an alkoxysilyl group reads on the claimed primer layer containing the reaction product.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2000-326641) in view of Imakura et al (US 2013/0330488). The machine translation of Ono et al (JP 2000-326641) is available in the file wrapper for the present application.

Ono is relied upon as described above.

Regarding claim 8, Ono does not appear to explicitly disclose the thermal transfer sheet comprising the back face layer containing a metal soap containing Zn.

However, Imakura discloses a thermal transfer sheet (paragraph [0001]) comprising a substrate (paragraph [0020]), a colorant layer provided on one surface of the substrate (paragraph [0020]) and a heat-resistant slipping layer provided on the surface of the substrate opposite to the colorant layer (paragraph [0020]); wherein the heat-resistant slipping layer contains a slipping agent (paragraph [0030]), wherein the slipping agent comprises zinc stearate or zinc stearyl phosphate (paragraph [0030]), another embodiment where the slipping agent comprises silicone oil (paragraph [0034]) and wherein the content of slipping agent in the heat-resistant slipping layer is 5 to 40% by weight (paragraph [0017]). 
The heat-resistant slipping layer comprising a slipping agent comprising zinc stearate or zinc stearyl phosphate reads on the claimed back face layer containing a metal soap containing Zn.

It would have been obvious to one of ordinary skill in the art having the teachings of Ono and Imakura before him or her, to modify the thermal transfer sheet of Imakura to include the slipping agent of Imakura in the heat-resistant slipping layer of Ono because having the required slipping agent improves the slipping property of the heat-resistant slipping layer (paragraph [0030] of Imakura).

Regarding claim 9, Ono does not appear to explicitly disclose the thermal transfer sheet comprising the metal soap containing Zn containing zinc stearate or zinc stearyl phosphate.

However, Imakura discloses a thermal transfer sheet (paragraph [0001]) comprising the heat-resistant slipping layer containing a slipping agent (paragraph [0030]) and wherein the slipping agent comprises zinc stearate or zinc stearyl phosphate (paragraph [0030]). 
The zinc stearate or zinc stearyl phosphate reads on the claimed metal soap containing Zn containing zinc stearate or zinc stearyl phosphate.

Regarding claim 10, Ono does not appear to explicitly disclose the thermal transfer sheet comprising the back face layer containing a silicone oil.

However, Imakura discloses a thermal transfer sheet (paragraph [0001]) comprising the heat-resistant slipping layer containing a slipping agent (paragraph [0030]) and wherein the slipping agent comprises silicone oil (paragraph [0034]). 
The heat-resistant slipping layer comprising a slipping agent comprising silicone oil reads on the claimed back face layer containing a silicone oil.

Regarding claim 12, Ono does not appear to explicitly disclose the thermal transfer sheet comprising the content of silicone oil being 2% by mass or more and 25% by mass or less based on a total mass of the back face layer.

However, Imakura discloses the thermal transfer sheet (paragraph [0001]) comprising the heat-resistant slipping layer containing a slipping agent (paragraph [0030]), where the slipping agent comprises silicone oil (paragraph [0034]) and wherein the content of slipping agent in the heat-resistant slipping layer is 5 to 40% by weight (paragraph [0017]). 
The slipping agent being silicone oil and the content of slipping agent overlaps the claimed range for the content of silicone oil.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved slipping property of the heat-resistant slipping layer (paragraph [0030] of Imakura). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments, see page 4, filed 4/13/2022, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see page 4, filed 4/13/2022, with respect to the 102(a)(1) rejection of claims 1-3, 10 and 11 over Imakura and have been fully considered and are persuasive. The 102(a)(1) rejection of claims 1-3, 10 and 11 over Imakura has been withdrawn. 

Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Yamada does not disclose or suggest a back face layer having the claimed reaction product.

The Examiner agrees and notes that Yamada does not disclose or suggest a back face layer having the claimed reaction product. Therefore, the 102(a)(1) rejection of claims 4 and 7-9 over Yamada and the 103 rejection of claims 5 and 6 over Yamada in view of Kobayashi have been withdrawn.
However, new grounds of rejection have been made under 102(a)(1) for claims 4, 7 and 11 over Ono and under 103 for claim 13 over Ono, for claims 5 and 6 over Ono in view of Kobayashi and for claims 8-10 and 12 over Ono in view of Imakura.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785